--------------------------------------------------------------------------------

Exhibit 10.3
Execution Copy


WAIVER AND SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT
(2005)


This Waiver and Second Amendment dated as of February 17, 2009 (this “Second
Amendment”) to the Note Purchase Agreement dated as of September 29, 2005 as
amended by the First Amendment thereto dated February 1, 2008 (the “Note
Purchase Agreement”) is between Modine Manufacturing Company, a Wisconsin
corporation (the “Company”), and each of the institutions which is a signatory
to this Second Amendment (collectively, the “Noteholders”).


RECITALS:


A.           The Company and the Noteholders are parties to the Note Purchase
Agreement pursuant to which the Company issued the  $75,000,000 4.91% Senior
Notes Due September 29, 2015 (the “Notes”).


B.           The Company has advised the Noteholders that an Event of Default
has occurred under the Note Purchase Agreement  due to a breach of Sections 10.1
and 10.9 of the Note Purchase Agreement for the period of four consecutive
fiscal quarters ended December 31, 2008 (the “Existing Events of Default”).


C.           The Company has requested that the Noteholders waive the Existing
Events of Default.  The Company has further requested that the Noteholders agree
to certain amendments to the Note Purchase Agreement as set forth below.


D.           Subject to the terms and conditions set forth herein, the
Noteholders are willing to waive the Existing Events of Default and amend the
Note Purchase Agreement in the respects, but only in the respects, set forth in
this Second Amendment.


E.           Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Note Purchase Agreement, as amended hereby, unless
herein defined or the context shall otherwise require.


F.           All requirements of law have been fully complied with and all other
acts and things necessary to make this Second Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.


NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the
Noteholders do hereby agree as follows:


SECTION 1.          WAIVER AND AMENDMENTS.


Effective as of the Effective Date (as defined in Section 4 hereof), the Company
and the Noteholders agree that the Note Purchase Agreement and the Notes are
amended as follows:

 
 

--------------------------------------------------------------------------------

 

1.1           Each reference in the Note Purchase Agreement to “4.91%” on the
cover page, in the table of contents, in document headers, in Section 1, in the
Purchaser Schedule and in the title of each of the outstanding Notes is hereby
deleted.  The reference to “at the rate of (a) 4.91% per annum” in the first
paragraph of each of the outstanding Notes in replaced with “at (a) the
Applicable Rate per annum”.  The reference to “6.91%” in the in the first
paragraph of each of the outstanding Notes in replaced with “the Applicable Rate
plus 2.00%”.


1.2           Section 2.2 of the Note Purchase Agreement is amended and restated
as follows:


“Section 2.2           Security for the Notes; Subsidiary Guaranties.


(a)           The payment by the Company of all amounts due with respect to the
Notes and the performance by the Company of its obligations under this Agreement
will be absolutely and unconditionally guaranteed by each Domestic Subsidiary of
the Company pursuant to the Subsidiary Guaranty, to the extent such Guaranty is
required pursuant to Section 9.8 hereof.


(b)           The obligations of the Company under this Agreement and the Notes
will be secured pursuant to the Collateral Documents and in accordance with
Section 9.9 hereof.


(c)           The enforcement of the rights and benefits in respect of the
Collateral Documents and the allocation of proceeds thereof and of the
Subsidiary Guaranty shall be subject to the Intercreditor  Agreement.”


1.3           Section 5.3 of the Note Purchase Agreement is amended by amending
and restating the last sentence thereof as follows:


“Since March 31, 2008, except as reflected in or contemplated by the January
2009 Financial Forecast, there has been no change in the financial condition,
operations, business or properties of the Company or any Subsidiary except
changes that individually or in the aggregate would not reasonably be expected
to have a Material Adverse Effect.”


1.4           New Section 5.21 and 5.22 are added to the Note Purchase Agreement
as follows:


“Section 5.21.       Credit Agreement Debt. As of the Second Amendment Effective
Date, the outstanding principal balance of the Debt outstanding under the Credit
Agreement is $94,000,000 and all Loan Documents (as defined in the Credit
Agreement as in effect on the date hereof) (including the amendment and other
agreements and documents executed on or about the date hereof) have been
delivered to the holders prior to or concurrently with the Second Amendment
Effective Date.  After giving effect to the amendment to the Credit Agreement
referenced in Section 4(c) of the Second Amendment, there is no event of default
or event or condition which would become an event of default with notice or
lapse of time or both, under the Credit Agreement or any other Loan Document (as
defined in the Credit Agreement as in effect on the date hereof).
 
-2-

--------------------------------------------------------------------------------


 
Section 5.22.         Projections. The January 2009 Financial Forecasts were
prepared by or on behalf of the Company in good faith and on the basis of the
assumptions stated therein and such assumptions were believed by the Company to
be reasonable at the time prepared.  No facts are known to the Company as of the
Second Amendment Effective Date which, if reflected in such January 2009
Financial Forecasts, would result in a material adverse change in the assets,
liabilities, results of operations or cash flows reflected therein.”


1.5           Section 7.1(b) of the Note Purchase Agreement is further amended
by adding, after the words “accompanied by an opinion thereon”, the following
parenthetical phrase:


“(without a “going concern” or like qualification or exception (other than for
the fiscal year ending March 31, 2009) and without any qualification or
exception as to the scope of the audit on which such opinion is based)”


1.6           Section 7.1 of the Note Purchase Agreement is amended by deleting
clause (g) thereof and adding the following in its place:


“(g)          if requested by the Required Holders, within 20 days after the end
of each month (commencing with the first month ending at least 15 days after
such request), for itself and its Subsidiaries, consolidated and consolidating
unaudited balance sheets as at the close of each such period and consolidated
and consolidating profit and loss statements and a statement of cash flows for
the period from the beginning of such fiscal year to the end of such month, all
certified by a Senior Financial Officer;
 
(h)           promptly after the delivery thereof, copies of any reports by the
Company Financial Advisor delivered to the Company, the board of directors of
the Company or any committee thereof at any time;


(i)             promptly upon the request of the Required Holders, an appraisal
of the inventory of the Company and its Domestic Subsidiaries, at the expense of
the Company, by a valuation or appraisal firm reasonably satisfactory to the
Required Holders, provided that, if no Default or Event of Default has occurred,
not more than one such appraisal per fiscal year of the Company shall be at the
expense of the Company;


(j)             promptly upon the request of the Required Holders, a
consolidated thirteen week rolling cash flow statement of the Company and its
Subsidiaries, to be updated by the Company weekly thereafter, and in form and
detail acceptable to the Required Holders;


(k)            if requested by the Required Holders, within 20 days after the
end of each month (commencing with the first month ending at least 15 days after
such request), a schedule detailing the inventory of the Company and its
Subsidiaries, a schedule and aging of the accounts receivable and payable of the
Company and its Subsidiaries and a schedule of daily cash balances of the
Company and its Subsidiaries, each in form and detail satisfactory to the
Required Holders and with such supplemental information relating thereto as
requested by the Required Holders;

 
-3-

--------------------------------------------------------------------------------

 

(l)             promptly upon receipt thereof, any notice received from the Bank
Agent, any Bank or other agent or trustee therefor and any notice that the
Company or any of its Subsidiaries is subject to any investigation of any kind
by any governmental entity or stock exchange;


(m)           immediately after becoming aware thereof, notice of any pending or
threatened strike, work stoppage, unfair labor practice claim, or other labor
dispute affecting the Company or any of its Subsidiaries in a manner;


(n)           with reasonable promptness, such other data and information
relating to the business, operations, affairs, financial condition, assets or
properties of the Company or any of its Subsidiaries (including, but without
limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or relating
to the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes.


Notwithstanding the above, if any report or other information required under
this Section 7.1 is due on a day that is not a Business Day, then such report or
other information shall be required to be delivered on the first day that is a
Business Day after such day.”


1.7           Clause (a) of Section 7.2 of the Note Purchase Agreement is
amended by replacing the reference therein to “Section 10.1 through Section
10.4” with “Section 10.1 through Section 10.5, Sections 10.11, 10.12, 10.14 and
10.15”.


1.8           Section 8.1 of the Note Purchase Agreement is amended and restated
in its entirety as follows:


“Section 8.1.         Required Prepayments.


(a) Scheduled Prepayment of the Notes. On March 29, June 29, September 29 and
December 29 of each year beginning with December 29, 2011 and ending with June
29, 2015, the Company will prepay $4,687,500 principal amount (or such lesser
principal amount as shall then be outstanding) of the Notes at par and without
payment of the Make-Whole Amount or any premium, provided any partial prepayment
of the Notes pursuant to Section 8.1(b) or Section 8.2 shall be applied in
satisfaction of the required payments of principal thereof (including the
required payment of principal due upon the maturity thereof) becoming due under
this Section 8.1(a) in the inverse order of their scheduled due dates and
provided further that that upon any prepayment or purchase of the Notes pursuant
to Section 8.5 or 8.7 the principal amount of each required prepayment of the
Notes becoming due under this Section 8.1(a) on and after the date of such
prepayment or purchase shall be reduced in the same proportion as the aggregate
unpaid principal amount of the Notes is reduced as a result of such prepayment
or purchase. The remaining outstanding principal amount of the Notes, together
with any accrued and unpaid interest therein, shall become due on September 29,
2015, the maturity date of the Notes.

 
-4-

--------------------------------------------------------------------------------

 

(b)           Required Prepayment Pursuant to Intercreditor Agreement.  If any
amounts are to be applied to the principal of the Notes on any date pursuant to
the terms of the Intercreditor Agreement, such principal amount of the Notes,
together with interest thereon to such date and together with the Make-Whole
Amount, if any, with respect to each Note, shall be due and payable on such
date.”


1.9           Section 8.2 of the Note Purchase Agreement is amended by adding
the following paragraph at the end thereof as follows:


“Notwithstanding the foregoing provisions of this Section 8.2, the Company shall
not at any time make an optional prepayment of the Notes unless either (1) such
prepayment is in an amount equal to all of the outstanding principal amount of
the Notes, together with interest accrued thereon to the date of prepayment, and
the Make-Whole Amount determined for the prepayment date with respect to such
principal amount, and prior to or concurrently with such prepayment the
Intercreditor Agreement is terminated or (2) prior to such prepayment, the
Intercreditor Agreement shall have been amended in form and substance
satisfactory to the holders, and such amendment shall be in full force and
effect.”


1.10          Section 8.3 of the Note Purchase Agreement is amended and restated
in its entirety as follows:


“Section 8.3.         Allocation of Partial Prepayments.   In the case of each
partial prepayment of the Notes pursuant to Section 8.1 or Section 8.2, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.  All partial prepayments made pursuant to Section 8.7 shall be
applied only to the Notes of the holders who have elected to participate in such
prepayment.”


1.11           Section 8.6 of the Note Purchase Agreement is amended by amending
the following defined term therein in its entirety as follows:


“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.1(b), Section 8.2 or Section 12.1; provided further that,
for the purposes of calculating “Remaining Schedule Payments” the interest rate
shall be deemed to be (a) when an Default or Event of Default has occurred and
is continuing, 10.00% and (b) when no Default or Event of Default has occurred
and is continuing, (i) during a Credit Rating Adjustment Period, 7.50% and (ii)
at all other times, 4.91%.

 
-5-

--------------------------------------------------------------------------------

 

1.12           Section 8.6 of the Note Purchase Agreement is further amended by
replacing the references to “Section 8.2” in the definitions of “Called
Principal” and “Settlement Date” with “Section 8.1(b) or Section 8.2”.


1.13           Section 8.8 of the Note Purchase Agreement is hereby deleted.


1.14           Section 9.1 of the Note Purchase Agreement is amended by
replacing the reference to “Section 10.8” therein with “Section 10.9”.


1.15           Section 9.5 of the Note Purchase Agreement is amended by
replacing the reference to “Section 10.4” therein with “Section 10.5” and by
replacing each reference to “Section 10.5” therein with “Section 10.6”.


1.16           Section 9.6 of the Note Purchase Agreement is amended and
restated in its entirety as follows:


“Section 9.6.           Notes to Rank Pari Passu.  The Notes and all other
obligations under this Agreement of the Company are and at all times shall rank
at least pari passu in right of payment with all other present and future
Secured Obligations.


1.17           Section 9.8 of the Note Purchase Agreement is amended and
restated in its entirety as follows:


“Section 9.8          Guaranty by Subsidiaries.


(a)           (i) The Company will cause each Domestic Subsidiary which is not a
party to a Subsidiary Guaranty to execute and deliver to the holders a
Subsidiary Guaranty, or a joinder agreement in respect thereof, provided that
each Domestic Subsidiary in existence on the Second Amendment Effective Date
that is not signing a Subsidiary Guaranty on the Second Amendment Effective
Date shall not be required to be a Subsidiary Guarantor so long as (and only for
so long as) it does not qualify as a Significant Subsidiary (and the Company
represents that each Domestic Subsidiary in existence on the Second Amendment
Effective Date that is not signing a Subsidiary Guaranty on the
Second  Amendment Effective Date is not a Significant Subsidiary).  (ii)
Notwithstanding the foregoing, each Domestic Subsidiary that is a borrower,
guarantor or otherwise an obligor of any obligations of the Company or any
Subsidiary under the Credit Agreement or the 2006 Note Agreement shall, on or
prior to the date when such Domestic Subsidiary becomes an obligor under the
Credit Agreement or the 2006 Note Agreement, become a Subsidiary Guarantor
hereunder and the Company shall cause such Domestic Subsidiary to (1) deliver
such Subsidiary Guaranty, or joinder thereto, together with such other
documents, opinions and information as the Required Holders reasonably may
require regarding such Subsidiary and the enforceability of such Subsidiary
Guaranty and (2) comply with the provisions of Section 9.9.

 
-6-

--------------------------------------------------------------------------------

 

(b)           The Company shall cause each Domestic Subsidiary required to
become a Subsidiary Guarantor under Section 9.8(a)(i) to execute and deliver to
each of the holders the documents required under Section 9.8(a)(i) within 30
days of the date such Domestic Subsidiary becomes subject thereto, together with
such other documents, opinions and information as the Required Holders
reasonably may require regarding such Subsidiary and the enforceability of such
Subsidiary Guaranty.”


1.18           Section 9.9 of the Note Purchase Agreement is amended and
restated as follows and new Sections 9.10 and 9.11 are added to the Note
Purchase Agreement as follows:


“Section 9.9.     Collateral Security; Further Assurances.


(a)           To secure the payment when due of the Secured Obligations (subject
to the Intercreditor Agreement), the Company shall execute and deliver, or cause
to be executed and delivered, to the Collateral  Agent, Collateral Documents
granting or providing for the following:


(i)            Security Agreements granting a first priority, enforceable Lien
and security interest, subject to the Liens permitted by this Agreement and
subject to the sharing provisions to be contained in the Intercreditor
Agreement, on all present and future accounts, chattel paper, commercial tort
claims, deposit accounts, documents, farm products, fixtures, chattel paper,
equipment, general intangibles, goods, instruments, inventory, investment
property, letter-of-credit rights (as those terms are defined in the Illinois
Uniform Commercial Code) and all other personal property of the Company and of
each Subsidiary Guarantor, subject to any exclusions described in the
Intercreditor Agreement or approved by the Required Holders.  Notwithstanding
the foregoing, with respect to Liens granted by the Company or any Subsidiary
Guarantor on the Equity Interests of any Foreign Subsidiary, such Lien shall not
exceed 65% (or such greater percentage that, due to a change in an applicable
law after the date hereof, (1) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for U.S. federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary's U.S. parent and (2) could not reasonably be expected to cause any
material adverse tax consequences) of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Foreign Subsidiary directly owned by the Company or any Subsidiary
Guarantor.  Notwithstanding the foregoing, at any time after a Default or Event
of Default has occurred or if the Required Holders determine that the Company
will not incur a material tax liability as result of such greater pledge, the
Company shall, upon the request of the Required Holders, have the balance of the
Equity Interests of its Foreign Subsidiaries pledged to the Collateral Agent to
secure, subject to the Intercreditor Agreement, the Secured Obligations.


(ii)           Mortgages granting a Lien on all present and future real property
of the Company and of each Subsidiary Guarantor to the extent such Liens are
required by or on behalf of any holder of the Notes, any holder of the Notes (as
defined in the 2006 Note Purchase Agreement), the Bank Agent, or any Bank.

 
-7-

--------------------------------------------------------------------------------

 

(iii)           Any other property or assets of the Company and its Domestic
Subsidiaries required to be included in the “Collateral” under the Credit
Agreement, the 2006 Note Purchase Agreement.


(b)           On or before the Second Amendment Effective Date (or April 30,
2009 in the case of Collateral Documents relating to the Collateral described in
Section 9.9(a)(ii) or such later date agreed to by the Required Holders,
provided that the Company shall use commercially reasonable efforts to complete
such Collateral Documents as soon as practical), the Company shall cause all
Collateral Documents as reasonably requested by the Required Holders to be, in
each case duly executed and delivered on behalf of the Company and the
Subsidiary Guarantors, as the case may be, granting to the Collateral Agent for
the benefit of the Secured Parties the support specified in Section 9.9 of this
Agreement, together with: (u) such resolutions, certificates and opinions of
counsel as reasonably requested by the Required Holders; (v) the recordation,
filing and other action (including payment of any applicable taxes or fees) in
such jurisdictions as the Required Holders may deem necessary or appropriate
with respect to the Collateral Documents, including the filing of financing
statements, Mortgages and other filings which the Required Holders may deem
necessary or appropriate to create, preserve or perfect the liens, security
interests and other rights intended to be granted to the Collateral Agent
thereunder, together with Uniform Commercial Code record searches and other Lien
searches in such offices as the Required Holders may request; (w) evidence that
the casualty and other insurance required pursuant to the Transaction Documents
is in full force and effect; (x) originals of all instruments and certificates
representing all of the outstanding shares of capital stock and other securities
and instruments to be pledged thereunder, with appropriate stock powers,
endorsements and other powers duly executed in blank; (y) such other evidence
that Liens creating a first priority security interest, subject to the
Intercreditor Agreement, in the Collateral shall have been created and perfected
as requested by the Required Holders; and (z) the satisfaction of all other
conditions in connection with the Collateral and the Collateral Documents as
reasonably requested by any holder, including without limitation all opinions of
counsel, title work, surveys, environmental reports and other documents and
requirements requested by any holder of the Notes.

 
-8-

--------------------------------------------------------------------------------

 

(c)           The Company agrees that it will promptly notify the holders of the
Notes of the formation, acquisition or existence of any Domestic Subsidiary that
has not executed a Subsidiary Guaranty and Collateral Documents or the
acquisition of any assets on which a Lien is required to be granted and that is
not covered by existing Collateral Documents.  The Company agrees that it will
promptly execute and deliver, and cause each Subsidiary Guarantor to execute and
deliver, promptly upon the request of the Collateral Agent or the Required
Holders, such additional Collateral Documents, Subsidiary Guaranties and other
agreements, documents and instruments, each in form and substance satisfactory
to the Required Holders, sufficient to grant the Subsidiary Guaranties and Liens
contemplated by this Agreement and the Collateral Documents.  The Company shall
deliver, and cause each Subsidiary Guarantor to deliver, to the Collateral Agent
all original instruments payable to it with any endorsements thereto required by
the Required Holders.  Additionally, the Company shall execute and deliver, and
cause each Subsidiary Guarantor to execute and deliver, promptly upon the
request of the Collateral Agent or the Required Holders, such certificates,
legal opinions, lien searches, organizational and other charter documents,
resolutions and other documents and agreements as the Collateral Agent or the
Required Holders may reasonably request in connection therewith.  The Company
shall use its best efforts to cause each lessor of real property to it or any
Subsidiary where any material Collateral is located to execute and deliver to
the Collateral Agent an agreement in form and substance reasonably acceptable to
the Required Holders duly executed on behalf of such lessor waiving any
distraint, lien and similar rights with respect to any property subject to the
Collateral Documents and agreeing to permit the Collateral Agent to enter such
premises in connection therewith.  The Company shall execute and deliver, and
cause each Subsidiary Guarantor to execute and deliver, promptly upon the
reasonable request of the Required Holders, such agreements and instruments
evidencing any intercompany loans or other advances among the Company and its
Subsidiaries, or any of them, and all such intercompany loans or other advances
shall be, and are hereby made, subordinate and junior to the Secured Obligations
and no payments may be made on such intercompany loans or other advances upon
and during the continuance of a Default or Event of Default unless otherwise
agreed to by the Required Holders.


Section 9.10          General Indemnity.   The Company will at all times
protect, indemnify and save harmless the Collateral Agent, each holder and each
of their respective officers, directors, employees, agents and representatives
(referred too herein as the “Indemnitees”) from and against all liabilities,
obligations, claims, judgments, damages, penalties, fines, assessments, losses,
indemnities, contributions, causes of action, costs and expenses (including,
without limitation, the fees and expenses of attorneys, auditors and
consultants) imposed upon or incurred by or asserted against the Indemnitees on
account of (a) any failure of the Company or any Subsidiary or any employee or
agent of any thereof to comply with any of the terms, covenants, obligations or
prohibitions of this Agreement or any other Transaction Document, (b) any breach
of any representation or warranty of the Company or any Subsidiary set forth in
this Agreement or in any other Transaction Document or any certificate delivered
by the Company or any Subsidiary pursuant hereto or thereto, or any claim that
any statement, representation or warranty of the Company or any Subsidiary in
any of the foregoing documents contains or contained any untrue or misleading
statement of material fact or omits or omitted to state any material facts
necessary to make the statements made therein not misleading in light of the
circumstances under which they were made, (c) any action, suit, claim,
proceeding or investigation of a judicial, legislative, administrative or
regulatory nature arising from or in connection with the Collateral, including
without limitation (1) the presence, escape, seepage, leakage, discharge,
emission, release, removal or threatened release, or disposal of any Hazardous
Materials and (2) any violation of any law, ordinance or governmental rules or
regulations including without limitation any Environmental Law, (d) any suit,
action, administrative proceeding, enforcement action, or governmental or
private action of any kind whatsoever commenced against the Company, any
Subsidiary or any Indemnitee which might adversely affect the validity or
enforceability of this Agreement or any other Transaction Document or the
performance by the Company or any Subsidiary of any of its obligations hereunder
or thereunder or (e) any loss or damage to property or any injury to or death of
any Person that may be occasioned by any cause whatsoever pertaining to any
Collateral or the use thereof, and shall further indemnify and save harmless the
Indemnitees from and against (1) all amounts paid in settlement of any
litigation commenced or reasonably threatened against any Indemnitee that falls
within the scope of clauses (a) through (e) above, and (2) all expenses
reasonably incurred in the investigation of, preparation for or defense of any
litigation, proceeding or investigation of any nature whatsoever that falls
within the scope of clauses (a) through (e) above, commenced or reasonably
threatened against the Company, any Subsidiary or any Indemnitee.

 
-9-

--------------------------------------------------------------------------------

 

Section 9.11.        Most Favored Lender Status.  If the Company or any
Subsidiary enters into, assumes or otherwise becomes bound or obligated under,
or amends, restates or otherwise modifies, any agreement creating or evidencing
any Debt of the Company or any Subsidiary, or any refinancing or extension of
all or any portion thereof, to include one or more Additional Covenants or
Additional Defaults, the terms of this Agreement shall, without any further
action on the part of the Company, any Subsidiary or any of the holders of the
Notes, be deemed to be amended automatically and immediately to include each
Additional Covenant and each Additional Default contained in such
agreement.  The Company further covenants to promptly execute and deliver at its
expense (including the fees and expenses of counsel for the holders of the
Notes) an amendment to this Agreement in form and substance satisfactory to the
Required Holder(s) evidencing the amendment of this Agreement to include such
Additional Covenants and Additional Defaults, provided that the execution and
delivery of such amendment shall not be a precondition to the effectiveness of
such amendment as provided for in this Section 9.11, but shall merely be for the
convenience of the parties hereto.


Section 9.12         Proceeds of certain Asset Sales; Casualties; and Issuance
of Equity Interests.  The Company shall pay or cause to paid (1) 100% of the
Asset Sale Net Proceeds and (2) 100% of the Equity Issuance Net Proceeds as a
prepayment of the principal amount of the Advances (as defined in the Credit
Agreement as in effect on the Second Amendment Effective Date) in excess of
$94,000,000 (up to the amount of such excess) and, if any Asset Sale Net
Proceeds or Equity Issuance Net Proceeds remain thereafter, shall pay such
remaining amounts to the Collateral Agent, to be held by the Collateral Agent in
accordance with Section 4.2(b) of the Intercreditor Agreement as in effect on
the date hereof (and giving effect to any amendment thereof only if agreed to by
the Company) and applied to the Secured Obligations (as defined in the
Intercreditor Agreement as in effect on the date hereof, and giving effect to
any amendment thereof only if agreed to by the Company) in accordance with the
Intercreditor Agreement as in effect on the date hereof, and giving effect to
any amendment thereof only if agreed to by the Company.


As used herein, “Asset Sale Net Proceeds” means 100% of all of the Net Cash
Proceeds from any sale, Event of Loss, license, lease or other disposition or
transfer of any assets (including without limitation any Sale and Leaseback
Transaction and any sale permitted under Section 10.5(b), but excluding the
Excluded Sales described below) in excess of $25,000,000 in aggregate amount
after the Second Amendment Effective Date, each payable and effective upon
receipt of such Net Cash Proceeds.  As used herein, “Excluded Sales” means (i)
the sale of inventory in the ordinary course of business, (ii) the sale of
obsolete or worn-out property in the ordinary course of business not to exceed
$1,000,000 in the aggregate after the Second Amendment Effective Date, (iii)
sales of notes receivable or accounts receivable to the extent permitted under
Section 10.23; (iv) revenues from licenses in existence on the Second Amendment
Effective Date, including all renewals, extensions and modifications thereof and
substitutions therefor, or (v) if the Company shall deliver to the holders a
certificate of a Responsible Officer to the effect that the Company or its
applicable Subsidiary receiving the Net Cash Proceeds from an Event of Loss
intends to apply the Net Cash Proceeds from such event (or a portion thereof
specified in such certificate), within 180 days after receipt of such Net Cash
Proceeds, to acquire (or replace or rebuild) real property or equipment to be
used in the business of the Company or its Subsidiaries, and certifying that no
Default or Event of Default has occurred and is continuing, then such Net Cash
Proceeds specified in such certificate shall be excluded from the determination
required under the first sentence of this Section 9.12, provided that to the
extent of any such Net Cash Proceeds therefrom that have not been so applied by
the end of such 180 day period, such Net Cash Proceeds will not be so excluded,
and will be included in the calculation contained in the first sentence of this
Section 9.12.

 
-10-

--------------------------------------------------------------------------------

 

As used herein, “Equity Issuance Net Proceeds” means 50% of all of the Net Cash
Proceeds from issuance of any Equity Interests by the Company.”


1.19           Section 10 of the Note Purchase Agreement is amended and restated
in its entirety as set forth on Annex I attached hereto.


1.20           Section 11 of the Note Purchase Agreement is amended by replacing
references to “$20,000,000” in clauses (f) and (i) thereof with “$10,000,000”.


1.21           Section 11 of the Note Purchase Agreement is further amended by
amending and restating clauses (c) and (e) thereof as follows:


“(c)           the Company defaults in the performance of or compliance with any
term contained in Section 7.1(d), Section 9.8, Section 9.12, Sections 10.1
through Section 10.8, Sections 10.11 through 10.17 or Section 10.23; or


***


(e)           any representation or warranty made in writing by or on behalf of
the Company or any Subsidiary Guarantor or by any officer of the Company or any
Subsidiary Guarantor in this Agreement, in the Subsidiary Guaranty, in any other
Transaction Document or in any writing furnished in connection with the
transactions contemplated hereby proves to have been false or incorrect in any
material respect on the date as of which made; or”


1.22           Section 11 of the Note Purchase Agreement is further amended by
replacing the period at the end of clause (k) thereof with “; or” and adding new
clause (l) thereto as follows:


“(l)           any Collateral Document shall for any reason (other than solely
as the result of an act or omission of a holder) fail to create a valid and
perfected first priority security interest, subject to the Intercreditor
Agreement, in any Collateral purported to be covered thereby, except as
permitted by the terms of this Agreement or any Collateral Document, or, due to
any action by the Company or any of its Subsidiaries not consented to by the
Required Holders, any Collateral Document shall fail to remain in full force or
effect or any action shall be taken by the Company or any of its Subsidiaries
not consented to by the Required Holders to discontinue or to assert the
invalidity or unenforceability of any Collateral Document, or the Company or any
Guarantor shall fail to comply with any of the terms or provisions of any
Collateral Document if the failure continues beyond any period of grace provided
for in the applicable Collateral Document.”

 
-11-

--------------------------------------------------------------------------------

 

1.23           Section 12.2 of the Note Purchase Agreement is amended by
replacing the reference to “or in any Note” therein with “, in any Note or in
any other Transaction Document”.


1.24           Section 15 of the Note Purchase Agreement is hereby amended and
restated in its entirety:


“Section 15.          Expenses, Etc.


Section 15.1          Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, the Notes, the Subsidiary Guaranty, the Intercreditor
Agreement or any other Transaction Document (whether or not such amendment,
waiver or consent becomes effective), including, without limitation: (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend or cause the Collateral Agent to enforce or defend) any
rights under this Agreement, the Notes, the Subsidiary Guaranty, the
Intercreditor Agreement or any other Transaction Document (including, without
limitation, to protect, collect, lease, sell, take possession of, release or
liquidate any of the Collateral) or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, the Notes, the Subsidiary Guaranty, the Intercreditor Agreement or
any other Transaction Document, or by reason of being a holder of any Note, (b)
the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes and the Subsidiary Guaranty, (c) all costs
and expenses, including without limitation reasonable attorneys’ fees,
preparing, recording and filing all financing statements, instruments and other
documents to create, perfect and fully preserve and protect the Liens granted in
the Collateral Documents and the rights of the holders or of the Collateral
Agent for the benefit of the holders, (d) all costs and expenses of CT
Corporation incurred pursuant to Section 22.8 hereof, (e) the fees, costs and
expenses of the Collateral Agent and (f) the costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information with the SVO of the NAIC, provided, that such costs
and expenses under this clause (f) shall not exceed $3,000.  The Company will
pay, and will save each Purchaser and each other holder of a Note harmless from,
all claims in respect of any fees, costs or expenses, if any, of brokers and
finders (other than those, if any, retained by a Purchaser or other holder in
connection with its purchase of the Notes).

 
-12-

--------------------------------------------------------------------------------

 

Section 15.2.         Company Financial Advisor.  Upon the earliest to occur of
(i) Consolidated Adjusted EBITDA, determined as of the end of the fiscal quarter
ending March 31, 2009 and calculated for the fiscal quarter then ending, being
less than -$12,000,000, (ii) Consolidated Adjusted EBITDA, determined as of the
end of the fiscal quarter ending June 30, 2009 and calculated for the fiscal
quarter then ending, being less than $5,000,000, (iii) Consolidated Adjusted
EBITDA, determined as of the end of the fiscal quarter ending September 30, 2009
and calculated for the fiscal quarter then ending, being less than $8,000,000,
(iv) Consolidated Adjusted EBITDA, determined as of the end of any fiscal
quarter thereafter and calculated for the fiscal quarter then ending, being less
than $15,000,000, or (v) the occurrence of any Event of Default, then, at  the
request of the Required Holders, the Company agrees to promptly engage at the
Company’s sole cost a financial consultant selected by the Company and
reasonably acceptable to the Required Holders (the “Company Financial Advisor”)
with a scope of authority, and engaged pursuant to terms and conditions, in each
case reasonably satisfactory to the Company and the Required Holders.  The
Company shall provide the Company Financial Advisor with full onsite access to
its books and records and the opportunity to discuss the financial condition,
performance, financial statements and other matters regarding the Company and
its Subsidiaries with their respective officers, managers, other employees,
directors, independent accountants and financial advisors to permit the Company
Financial Advisor to fully investigate any matter that arises during its review
of the financial and other information of the Company and its Subsidiaries.  The
Company Financial Advisor shall fully share its work product with the Company
and the holders.


Section 15.3.         Noteholder Financial Advisor.  The Company agrees that the
holders or their counsel may hire one consulting firm chosen by the Required
Holders to act as financial advisor (the “Noteholder Financial Advisor”) to
counsel for the holders and the Company  agrees to pay the fees and expenses of
the Noteholder Financial Advisor, provided that such fees shall be market
reasonable (as reasonably determined by the Required Holders) and expenses shall
be incurred on a basis consistent with the Company’s current travel and
entertainment policy in effect on the Second Amendment Effective Date and
disclosed to the holders.  The Company and its Subsidiaries shall provide the
Noteholder Financial Advisor with reasonable onsite access to their books and
records during normal business hours and the opportunity to discuss the
financial condition, performance, financial statements and other matters
regarding the Company and its Subsidiaries with their respective officers,
managers, other employees, directors, independent accountants and financial
advisors to permit the Noteholder Financial Advisor to fully investigate any
matter that arises during its review of the financial and other information of
the Company and its Subsidiaries.  The Noteholder Financial Advisor shall have
no duty to share its work product with, or accept instructions from, the
Company, any Subsidiary or any Person working on their behalf.  If a Company
Financial Advisor has been retained and the holders thereafter retain a
Noteholder Financial Advisor, the holders agree that they will use reasonable
efforts to limit any duplicative efforts between the Company Financial Advisor
and the Noteholder Financial Advisor, as determined by the Required Holders.

 
-13-

--------------------------------------------------------------------------------

 

Section 15.4          Survival.  The payment obligations of the Company under
this Section 15 will survive the payment or transfer of any Note, the
enforcement, amendment or waiver of any provision of this Agreement, the Notes,
the Subsidiary Guaranty , the Intercreditor Agreement or any other Transaction
Document, and the termination of this Agreement.”


1.25           Section 22.3 of the Note Purchase Agreement is amended by adding
the following sentence to the end thereof:


“Notwithstanding the foregoing or any other provision of this Agreement
providing for any amount to be determined in accordance with GAAP, for all
purposes of this Agreement the outstanding principal amount of any Debt of the
Company or any Subsidiary of the type described in clause (a), (b), (c), (e) or
(g) of the definition of “Debt” shall be equal to the actual outstanding
principal amount thereof, except with respect to letters of credit or
instruments serving a similar function, the actual face amount thereof,
irrespective of the amount that might otherwise be accounted for under GAAP as
the amount of the liability of the Company or any Subsidiary with respect
thereto, and any determination of the net income (or net loss), equity or assets
of the Company shall not take into account any effect of marking any such
outstanding Debt of the Company or any Subsidiary to market value.”


1.26           Schedule B to the Note Purchase Agreement is amended and restated
in its entirety as set forth on Annex II attached hereto.


1.27           Exhibit 1 to the Note Purchase Agreement is amended and restated
in its entirety as set forth on Exhibit 1 hereto.


1.28           Exhibit 2.2(a) to the Note Purchase Agreement is amended and
restated in its entirety as set forth on Exhibits 2.2(a) hereto.


1.29           Schedule 5.15 to the Note Purchase Agreement is amended and
restated in its entirety as set forth on Schedule 5.15 hereto.


1.30           New Schedules 10.2-A, 10.2-B 10.14, 10.15 and 10.21 are added to
the Note Purchase Agreement in the form of Schedules 10.2-A, 10.2-B, 10.14,
10.15 and 10.21 attached hereto.


SECTION 2.          WAIVER.


Effective on the Effective Date, the Noteholders waive the Existing Events of
Default.  The foregoing waiver shall be limited precisely as written and shall
relate solely to the Note Purchase Agreement in the manner and to the extent
described herein, and nothing in this Second Amendment shall be deemed to (a)
constitute a consent to or waiver of any Defaults or Events of Defaults existing
under the Note Purchase Agreement or any other Transaction Document (other than
the Existing Events of Default) nor of compliance by the Company or any
Subsidiary with respect to or any modification of any other term, provision or
condition of the Note Purchase Agreement or any other Transaction Document, or
(b) prejudice any right or remedy that the any holder may now have (after giving
effect to the foregoing waiver) or may have in the future under or in connection
with the Note Purchase Agreement or any other Transaction Document.

 
-14-

--------------------------------------------------------------------------------

 

SECTION 3.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


To induce the Noteholders to execute and deliver this Second Amendment (which
representations shall survive the execution and delivery of this Second
Amendment), the Company represents and warrants to the Noteholders that:


(a)           each of this Second Amendment, the amended and restated Notes, the
Collateral Documents and each of the other Transaction Documents has been duly
authorized, executed and delivered by it and this Second Amendment constitutes
the legal, valid and binding obligation, contract and agreement of the Company
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
or equitable principles relating to or limiting creditors’ rights generally;


(b)           each of the Note Purchase Agreement, as amended by this Second
Amendment, the amended and restated Notes, the Collateral Documents and each of
the other Transaction Documents constitutes the legal, valid and binding
obligations, contracts and agreements of the Company enforceable against it in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally;


(c)           the execution, delivery and performance by the Company of this
Second Amendment, the amended and restated Notes, the Collateral Documents and
each of the other Transaction Documents (i) has been duly authorized by all
requisite corporate action and, if required, shareholder action, (ii) does not
require the consent or approval of any governmental or regulatory body or
agency, and (iii) will not (A)(1) violate any provision of law, statute, rule or
regulation or its certificate of incorporation or bylaws, (2) any order of any
court or any rule, regulation or order of any other agency or government binding
upon it, or (3) any provision of any indenture, agreement or other instrument to
which it is a party or by which its properties or assets are or may be bound,
including without limitation the Credit Agreement or 2006 Note Purchase
Agreement, or (B) result in a breach or constitute (alone or with due notice or
lapse of time or both) a default under, or require any consent or approval
under, any indenture, agreement or other instrument referred to in clause
(iii)(A)(3) of this Section 3(c);


(d)           after giving effect to the waiver and amendments to the Note
Purchase Agreement contained in this Second Amendment, all the representations
and warranties contained in Section 5 of the Note Purchase Agreement and in the
other Transaction Documents are true and correct in all material respects with
the same force and effect as if made by the Company and the Subsidiary
Guarantors on and as of the date hereof;

 
-15-

--------------------------------------------------------------------------------

 

(e)           after giving effect to the waiver and amendments to the Note
Purchase Agreement contained in this Second Amendment, no Default or Event of
Default shall be in existence;


(f)           The corporate existence of each of the Airedale Entities has been
dissolved and terminated; and


(g)           neither the Company nor any of its Subsidiaries has paid or agreed
to pay, and neither the Company nor any of its Subsidiaries will pay or agree to
pay, any fees or other consideration for the amendments described in Section
4(c) below except as set forth in or required pursuant to such amendments.


SECTION 4.          CONDITIONS TO EFFECTIVENESS.


This Second Amendment shall not become effective until, and shall become
effective on the date (the “Effective Date”) when, each and every one of the
following conditions shall have been satisfied:


(a)           Each of the following shall have been delivered to each
Noteholder, each duly executed and delivered by the party or parties thereto, in
form and substance satisfactory to the Noteholders and dated the Effective Date
unless otherwise indicated, and on the Effective Date in full force and effect
with no event having occurred and being then continuing that would constitute a
default thereunder or constitute or provide the basis for the termination
thereof:


(i)            executed counterparts of this Second Amendment, duly executed by
the Company and the holders, shall have been delivered to the Noteholders;


(ii)           the amended and restated Notes, in the form of Exhibit 1 attached
hereto;


(iii)           the Intercreditor Agreement, duly executed by the Collateral
Agent, the Bank Agent, the Noteholders and the holders of the notes outstanding
under the 2006 Note Purchase Agreement;


(iv)           the Subsidiary Guaranty, in the form attached hereto as Exhibit
2.2(a), duly executed by each Subsidiary Guarantor;


(v)           the Security Agreement, duly executed by the Company, each
Subsidiary Guarantor and the Collateral Agent;


(b)           each Noteholder shall have received payment of the amendment fee
due such holder as provided in Section 5.1 and counsel to the Noteholders shall
have received payment of the fees and expenses due such counsel as provided in
Section 5.2 hereof;


(c)           the Noteholders shall have received evidence satisfactory to them
that a waiver and amendment to the Credit Agreement and the 2006 Note Purchase
Agreement, each in form and substance satisfactory to the Noteholders, shall
have been duly executed and delivered by the Company and the required other
parties and shall be in full force and effect;

 
-16-

--------------------------------------------------------------------------------

 

(d)           the Company shall have delivered a certificate of an Senior
Financial Officer (i) attaching a copy of the January 2009 Financial Forecasts,
and (ii) certifying that the January 2009 Financial Forecasts have been prepared
by the Company on the basis of assumptions which the Company reasonably believes
were reasonable when made in light of the historical performance of the Company
and its Subsidiaries and reasonably foreseeable business conditions, and that no
facts are known to the Company at the date thereof which, if reflected in the
January 2009 Financial Forecasts, would result in a material adverse change in
the assets, liabilities, results of operations or cash flows reflected therein;


(e)           the representations and warranties of the Company set forth in
Section 3 hereof shall be true and correct on the date of the effectiveness of
this Second Amendment;


(f)           the Noteholders shall have received lien searches in respect of
the Company and its Subsidiaries in form and substance satisfactory to the
Noteholders;


(g)           the Noteholders shall have received copies of all chattel paper,
instruments and documents of title in which the Collateral Agent has been
granted a security interest and are then required under the Collateral Documents
to be delivered to the Collateral Agent, together with the related transfer
documents executed in blank, in each case received by the Collateral Agent, all
Uniform Commercial Code financing statements perfecting the security interests
and liens granted to the Collateral Agent, duly filed in all offices necessary
to perfect such security interests and liens or deemed by such Purchaser to be
advisable, and all such other certificates, documents, agreements, recording and
filings necessary to establish a valid and perfected first priority lien and
security interest (subject only to Liens described in Section 10.4 of the Note
Purchase Agreement) in favor of the Collateral Agent in all of the Collateral or
deemed by the Required Holders or the Collateral Agent to be advisable;


(h)           the Company shall have delivered from insurance carriers
acceptable to the Noteholders certificates of insurance in such forms and
amounts acceptable to the Noteholders evidencing insurance required to be
maintained under Section 9.2 of the Note Purchase Agreement or under any of the
Collateral Documents under insurance policies with additional insured and loss
payable clauses in favor of the Collateral Agent and acceptable to the
Noteholders;


(i)           the Noteholders shall have received a copy of the resolutions of
the Board of Directors of the Company and each Subsidiary Guarantor authorizing
the execution, delivery and performance by the Company or such Subsidiary
Guarantor of this Second Amendment, the amended and restated Notes, the
Collateral Documents and the Subsidiary Guaranty, as applicable, to which it is
a party, certified by its Secretary or an Assistant Secretary;


(j)           the Noteholders shall have received an opinion of counsel to the
Company and the Subsidiary Guarantors in form and substance satisfactory to the
Noteholders;

 
-17-

--------------------------------------------------------------------------------

 

(k)           the Company shall have provided all other due diligence materials
requested by the Noteholders; and


(l)           all corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby and all documents incident
thereto shall be satisfactory in substance and form to the Noteholders, and the
Noteholders shall have received all such counterpart originals or certified or
other copies of such documents as it may reasonably request.


SECTION 5.          AMENDMENT FEE; PAYMENT OF NOTEHOLDERS’ COUNSEL FEES AND
EXPENSES.


5.1           In consideration of the execution and delivery by the Noteholders
of this Second Amendment, the Company agrees to pay to each holder of a Note on
or before the Effective Date an amendment fee in an amount equal to 0.75% of the
outstanding principal amount of the Notes held by such holder.


5.2           The Company agrees to pay upon demand, the reasonable fees and
expenses of Schiff Hardin LLP, counsel to the Noteholders, in connection with
the negotiation, preparation, approval, execution and delivery of this Second
Amendment.


SECTION 6.          MISCELLANEOUS.


6.1           This Second Amendment shall be construed in connection with and as
part of the Note Purchase Agreement, and except as modified and expressly
amended by this Second Amendment, all terms, conditions and covenants contained
in the Note Purchase Agreement and the Notes are hereby ratified and shall be
and remain in full force and effect.  The Company and the Subsidiary Guarantors
acknowledge and agree that no holder is under any duty or obligation of any kind
or nature whatsoever to grant the Company any additional amendments or waivers
of any type, whether or not under similar circumstances, and no course of
dealing or course of performance shall be deemed to have occurred as a result of
the amendments herein.


6.2           Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Second Amendment
may refer to the Note Purchase Agreement without making specific reference to
this Second Amendment but nevertheless all such references shall include this
Second Amendment unless the context otherwise requires.

 
-18-

--------------------------------------------------------------------------------

 

6.3           The Company represents and warrants that it is not aware of any
claims or causes of action against any Noteholder or any of their respective
affiliates, successors or assigns, and that it has no defenses, offsets or
counterclaims with respect to the Note Purchase Agreement, the Notes or any of
the other Transaction Documents.  Notwithstanding this representation and as
further consideration for the agreements and understandings herein, the Company,
on behalf of itself and its Subsidiaries, employees, agents, executors, heirs,
successors and assigns (the "Releasing Parties"), hereby releases each
Noteholder and their respective predecessors, officers, directors, employees,
agents, attorneys, affiliates, subsidiaries, successors and assigns (the
"Released Parties"), from any liability, claim, right or cause of action which
now exists or hereafter arises as a result of acts, omissions or events
occurring on or prior to the date hereof, whether known or unknown, including
but not limited to claims arising from or in any way related to this Second
Amendment, the Note Purchase Agreement and the other Transaction Documents, all
transactions relating to this Second Amendment, the Note Purchase Agreement or
any of the other Transaction Documents or the business relationship among, or
any other transactions or dealings among the Releasing Parties or any of them
and the Released Parties or any of them.


6.4           The Company acknowledges and agrees that each Noteholder has fully
performed all of its obligations under the Note Purchase Agreement and the other
Transaction Documents, and that all actions taken by such Noteholder are
reasonable and appropriate under the circumstances and within their rights under
the Note Purchase Agreement and the other Transaction Documents.  The actions of
each Noteholder taken pursuant to this Second Amendment and the documents
referred to herein are in furtherance of their efforts as secured lenders
seeking to collect the obligations owed to them.  Nothing contained in this
Second Amendment shall be deemed to create a partnership, joint venture or
agency relationship of any nature between the Company, its Subsidiaries, and the
Noteholders.  The Company, its Subsidiaries, and the Noteholders agree that
notwithstanding the provisions of this Second Amendment, each of the Company and
its Subsidiaries remain in control of their respective business operations and
determine the business plans (including employment, management and operating
directions) for its business.


6.5           The descriptive headings of the various Sections or parts of this
Second Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.


6.6           This Second Amendment shall be governed by and construed in
accordance with New York law.


6.7           The execution hereof by you shall constitute a contract between us
for the uses and purposes hereinabove set forth, and this Second Amendment may
be executed in any number of counterparts, each executed counterpart
constituting an original, but all together only one agreement.


* * * * *

 
-19-

--------------------------------------------------------------------------------

 
 

 
MODINE MANUFACTURING COMPANY
             
By:
/s/ Bradley C. Richardson
 
Name:
Bradley C. Richardson
 
Title:
Executive Vice President – Corporate Strategy and Chief Financial Officer

 
 
[Signature Page - Second Amendment to 2005 Note Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED TO:




AMERICAN FAMILY LIFE INSURANCE COMPANY
             
By:
/s/ Phillip Hannifan
 
Name:
Phillip Hannifan
 
Title:
Investment Director
 


 
[Signature Page - Second Amendment to 2005 Note Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 
 
MODERN WOODMEN OF AMERICA
             
By:
/s/ Douglas A. Pannier
 
Name:
Douglas A. Pannier
 
Title:
Supervisor - Private Placements
 

 
 
[Signature Page - Second Amendment to 2005 Note Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 
 
THE PRUDENTIAL LIFE INSURANCE COMPANY LTD.
       
By:
Prudential Investment Management (Japan), Inc., as Investment Manager
       
By:
Prudential Investment Management, Inc., as Sub-Adviser
             
By:
/s/ David S. Quackenbush  
Title:
Vice President
             
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
       
By:
Prudential Investment Management, Inc., as investment manager
             
By:
/s/ David S. Quackenbush  
Title:
Vice President
             
MTL INSURANCE COMPANY
       
By:
Prudential Private Placement Investors, L.P. (as Investment Advisor)
       
By:
Prudential Private Placement Investors, Inc. (as its General Partner)
             
By:
/s/ David S. Quackenbush  
Title:
Vice President
             
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
             
By:
/s/ David S. Quackenbush  
Title:
Vice President
 





[Signature Page - Second Amendment to 2005 Note Purchase Agreement]


 
 

--------------------------------------------------------------------------------

 


STANDARD INSURANCE COMPANY
             
By:
/s/ Julie Grandstaff
 
Name:
Julie Grandstaff
 
Title:
Vice President & Managing Director
 





[Signature Page - Second Amendment to 2005 Note Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 
 
STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY
             
By:
/s/ Julie Hoyer
 
Name:
Julie Hoyer
 
Title:
Senior Investment Officer
             
By:
/s/ Jeffrey T. Attwood
 
Name:
Jeffrey T. Attwood
 
Title:
Investment Officer
             
STATE FARM LIFE INSURANCE COMPANY
             
By:
/s/ Julie Hoyer
 
Name:
Julie Hoyer
 
Title:
Senior Investment Officer
             
By:
/s/ Jeffrey T. Attwood
 
Name:
Jeffrey T. Attwood
 
Title:
Investment Officer
 




[Signature Page - Second Amendment to 2005 Note Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 
 
STATE OF WISCONSIN INVESTMENT BOARD
             
By:
/s/ Christopher P. Prestigiacomo
 
Name:
  Christopher P. Prestigiacomo
 
Title:
  Portfolio Manager
 

 


[Signature Page - Second Amendment to 2005 Note Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 
 
WOODMEN OF THE WORLD LIFE INSURANCE SOCIETY
             
By:
/s/ James J. Stolze
 
Name:
  James J. Stolze
 
Title:
  Assistant Vice President
 


 
[Signature Page - Second Amendment to 2005 Note Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 

[FORM OF NOTE]


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND, UNLESS SO REGISTERED, MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SAID ACT OR IF SAID ACT
DOES NOT APPLY.


MODINE MANUFACTURING COMPANY


Amended and Restated Secured Senior Note due September 29, 2015


No. [__________]
[Date]
$[_____________]
PPN 607828 D*8



FOR VALUE RECEIVED, the undersigned, Modine Manufacturing Company (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Wisconsin, hereby promises to pay to [_______________________], or registered
assigns, the principal sum of [__________________] DOLLARS (or so much thereof
as shall not have been prepaid) on September 29, 2015, with interest (computed
on the basis of a 360-day year of twelve 30-day months) on the unpaid balance
hereof (a) at the Applicable Rate per annum from the date hereof, payable
quarterly, on the twenty-ninth day of March, June, September and December in
each year, commencing with the March 29, June 29, September 29 or December 29
next succeeding the date hereof, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, on any overdue payment
of interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) the Applicable Rate plus 2.00% or
(ii) 2.0% over the rate of interest publicly announced by JPMorgan Chase Bank,
N.A. from time to time in Chicago, Illinois as its “base” or “prime” rate
payable quarterly as aforesaid (or, at the option of the registered holder
hereof, on demand).


Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of the Company in Racine, Wisconsin, or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.


This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of September 29, 2005 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits
thereof.Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in Section
6.3 of the Note Purchase Agreement.  Unless otherwise indicated, capitalized
terms used in this Note shall have the respective meanings ascribed to such
terms in the Note Purchase Agreement.
 
 
Exhibit 1
(to Second Amendment to Note Purchase Agreement)

 
 

--------------------------------------------------------------------------------

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.


The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.  This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.


This Note is secured by, and entitled to the benefits of, the Collateral
Documents and is guaranteed pursuant to one or more Subsidiary Guaranties
executed by certain guarantors.  Reference is made to the Collateral Documents
for a statement concerning the terms and conditions governing the collateral
security for the obligations of the Company hereunder and reference is made to
such Subsidiary Guaranties for a statement concerning the terms and conditions
governing such guarantee of the obligations of the Company hereunder.


If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.


This Note (i) merely re-evidences the indebtedness previously evidenced by the
Company’s 4.91% Senior Note, due September 29, 2015, No. R-[_____] (the
“Existing Note”), (ii) is given in exchange for, and not as payment of, the
Existing Note, and (iii) is in no way intended to constitute a novation of the
Existing Note.


This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of Illinois, excluding
choice-of-law principles of the law of such State that would require application
of the laws of a jurisdiction other than such State.

 
E-1-2

--------------------------------------------------------------------------------

 
 

 
Modine Manufacturing Company
             
By:
 
 
Name:
 
 
Title:
 


 
E-1-3

--------------------------------------------------------------------------------

 

ANNEX I




SECTION 10.
Negative Covenants.



The Company covenants that so long as any of the Notes are outstanding:


Section 10.1         Limitations on Consolidated Total Debt.  The Company will
not permit as of the last day of each fiscal quarter set forth below the ratio
of (a) Consolidated Total Debt minus the amount of any cash collateral provided
for any of the Secured Obligations, to (b) Consolidated Adjusted EBITDA for the
four consecutive fiscal quarters then most recently ended, to exceed the ratios
set forth opposite such fiscal quarter:


Fiscal Quarter
Maximum
Leverage Ratio
Fiscal quarter ending March 31, 2010
7.25 to 1.0
Fiscal quarter ending June 30, 2010
5.5 to 1.00
Fiscal quarter September 30, 2010
4.75 to 1.00
Fiscal quarter ending December 31, 2010
3.75 to 1.0
Fiscal quarters ending March 31, 2011 and June 30, 2011
3.50 to 1.0
Any fiscal quarter ending thereafter
3.00 to 1.0

 
Section 10.2          Limitations on Debt.  The Company will not, nor will it
permit any Subsidiary to, create, incur or suffer to exist any Debt, except:


(a)           the Notes;


(b)           the Notes (as defined in the 2006 Note Purchase Agreement);


(c)           the Loans and the Reimbursement Obligations (each as defined in
the Credit Agreement as in effect on the Second Amendment Effective Date);
provided that the aggregate principal amount of the Debt thereunder shall not at
any time exceed $175,000,000 less (i) an amount not to exceed $15,000,000 equal
to the amount by which the dollar equivalent of the Euro amount of any credit
facility or facilities (based on commitments) entered into by the Modine Holding
Consolidated Group exceeds $5,000,000, (ii) the aggregate amount of prepayments
of the principal amount of the Advances (as defined in the Credit Agreement as
in effect on the Second Amendment Effective Date) made pursuant to Section 9.12
and (iii) 38.524590163% of the aggregate amount of all payments made to the
Collateral Agent pursuant to Section 9.12.


(d)           Debt of a Subsidiary owed to the Company or to a Wholly-Owned
Subsidiary to the extent permitted under Section 10.15;

 
Annex I-1

--------------------------------------------------------------------------------

 

(e)           Debt described in Schedule 10.2-A not exceeding the commitment
limits set forth therein, and extensions, renewals and replacements of any such
Debt to the extent such extensions, renewals and replacements do not increase
the outstanding principal amount thereof;


(f)           Receivables Transaction Attributed Indebtedness;


(g)           Debt, in addition to Debt permitted pursuant to subsections
(a)-(f) above, of the Modine Holding Consolidated Group in an aggregate
principal amount not to exceed €35,000,000; and


(h)           Debt, in addition to Debt permitted pursuant to subsections
(a)-(g) above, in an aggregate amount at any time outstanding not to exceed
$10,000,000.


Notwithstanding anything herein to the contrary, the Company will not permit or
suffer to exist itself or any of its Subsidiaries (other than Modine Korea) to
have any Guaranty, or any other liability or obligation of any kind, with
respect to any Debt or any other obligation or liability of Modine Korea, except
such Guaranty or other liability or obligation existing on the Second Amendment
Effective Date and described on Schedule 10.2-B, but no increase in the amount
thereof as reduced from time to time.


Section 10.3         Interest Expense Coverage Ratio.  The Company will not
permit, at the end of any fiscal quarter set forth below, the ratio of (a)
Consolidated Adjusted EBITDA for the period of the four consecutive fiscal
quarters ended with such fiscal quarter, to (b) Consolidated Interest Expense
for the period of the four consecutive fiscal quarters ended with such fiscal
quarter, to be less than the amount set forth in the table below for such fiscal
quarter:


Fiscal Quarter
Minimum
Interest Expense
Coverage Ratio
Fiscal quarter ending March 31, 2010
1.50 to 1.0
Fiscal quarter ending June 30, 2010
2.00 to 1.00
Fiscal quarter September 30, 2010
2.50 to 1.00
Any fiscal quarter ending thereafter
3.00 to 1.0



Section 10.4         Limitation on Liens.  The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly create, incur, assume
or permit to exist (upon the happening of a contingency or otherwise) any Lien
on or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the
Company or any such Subsidiary, whether now owned or held or hereafter acquired,
or any income or profits therefrom or assign or otherwise convey any right to
receive income or profits, except:


(a)           Liens for property taxes and assessments or governmental charges
or levies and Liens securing claims or demands of mechanics and materialmen;
provided that payment thereof is not at the time required by Section 9.4;

 
Annex I-2

--------------------------------------------------------------------------------

 

(b)           Liens incidental to the conduct of business or the ownership of
properties and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws, warehousemen’s and attorneys’ liens
and statutory landlords’ liens) and Liens to secure the performance of bids,
tenders or trade contracts, or to secure statutory obligations, surety or appeal
bonds or other Lien of like general nature, in any such case incurred in the
ordinary course of business and not in connection with the borrowing of money;
provided that (i) any such Lien secures only amounts not due and payable or the
payment of which is being contested in good faith by appropriate actions or
proceedings and (ii) any such Lien does not materially impair the business of
the Company and its Subsidiaries taken as a whole or the value of the related
property for the purposes of such business;


(c)           any attachment or judgment Lien, unless the judgment it secures
shall not, within 60 days after the entry thereof, have been discharged or
execution thereof stayed pending appeal, or shall not have been discharged
within 60 days after the expiration of any such stay;


(d)           Liens existing as of the date of Second Amendment Effective Date
and described on Schedule 5.15 hereto;


(e)           survey exceptions or minor encumbrances, leases or subleases
granted to others, easements or reservations, or rights of others for
rights-of-way, utilities and other similar purposes, or zoning or other
restrictions as to the use of real properties, (i) which are necessary for the
conduct of the activities of the Company and its Subsidiaries or which
customarily exist on properties of corporations engaged in similar activities
and similarly situated and (ii) which do not in any event materially impair
their use in the operation of the business of the Company and its Subsidiaries
taken as a whole or the value of such properties;


(f)           Liens created or incurred after the date of the Closing given to
secure the payment of the purchase price incurred in connection with the
acquisition or purchase or the cost of construction of property or of assets
useful and intended to be used in carrying on the business of the Company or a
Subsidiary, including Liens existing on such property or assets at the time of
acquisition thereof or at the time of completion of construction, as the case
may be, whether or not such existing Liens were given to secure the payment of
the acquisition or purchase price or cost of construction, as the case may be,
of the property or assets to which they attach; provided that (i) the Lien shall
attach solely to the property or assets acquired, purchased or constructed, (ii)
such Lien shall have been created or incurred within 180 days of the date of
acquisition or purchase or completion of construction, as the case may be, (iii)
at the time of acquisition or purchase or of completion of construction of such
property or assets, the aggregate amount remaining unpaid on all Debt secured by
Liens on such property or assets, whether or not assumed by the Company or a
Subsidiary, shall not exceed an amount equal to 100% of the lesser of the total
purchase price or fair market value at the time of acquisition or purchase (as
determined by a Responsible Officer of the Company) or the cost of construction
on the date of completion thereof, (iv) Debt secured by any such Lien shall have
been created or incurred within the applicable limitations provided in Sections
10.1 and 10.2, (v) at the time of creation, issuance, assumption, guarantee or
incurrence of the Debt secured by such Lien and after giving effect thereto and
to the application of the proceeds thereof, no Event of Default would exist and
(vi) the aggregate outstanding amount of Debt secured by all such Liens shall
not exceed $10,000,000 at any time;

 
Annex I-3

--------------------------------------------------------------------------------

 

(g)           Liens incurred in connection with any transfer of an interest in
accounts or notes receivable or related assets as part of a Qualified
Receivables Transaction;


(h)           Liens in favor of the Collateral Agent securing the Secured
Obligations and subject to the Intercreditor Agreement;


(i)            Liens in favor of the Bank Agent in (1) property of Foreign
Subsidiaries to secure the obligations of Foreign Subsidiaries that are
borrowers under the Credit Agreement and (2) cash collateral accounts of the
Company and its Domestic Subsidiaries with deposits not in excess of $10,000,000
in the aggregate securing obligations of the Company and Domestic Subsidiaries
under Swap Contracts in existence prior to the Second Amendment Effective Date
(but not extensions, renewals or rollovers thereof);


(j)             Liens on assets of the Modine Holding Consolidated Group
securing Debt owing by the Modine Holding Consolidated Group and permitted under
Section 10.2(g); and


(k)            in addition to Liens otherwise described in clauses (a) through
(j) above, Liens securing an aggregate amount of Debt outstanding at any time of
no more than $10,000,000.


Section 10.5          Sale of Assets.  The Company will not, and will not permit
any Subsidiary to, sell, lease, transfer, abandon or otherwise dispose of assets
including, without limitation, pursuant to any Sale and Leaseback Transaction;
provided that the foregoing restrictions do not apply to:


(a)           the sale, lease, transfer or other disposition of assets of a
Subsidiary to the Company or a Wholly-owned Subsidiary; or


(b)           the following sale, lease or other dispositions of assets:


(i)           sales of inventory in the ordinary course of business;


(ii)           sale or other disposition of Modine Korea, whether by sale of
Equity Interests or assets, and other assets owned by Foreign Subsidiaries
related to the Korean-based vehicular HVAC business; and


(iii)           leases, sales or other dispositions of property that, together
with all other property of the Company and its Subsidiaries previously leased,
sold or disposed of as permitted by this clause (iii) during the twelve-month
period ending with the month in which any such lease, sale or other disposition
occurs, do not constitute a Substantial Portion of the property of the Company
and its Subsidiaries, provided that, after giving effect to any such lease, sale
or other disposition, no Default or Event of Default shall have occurred and be
continuing; and

 
Annex I-4

--------------------------------------------------------------------------------

 

(iv)           any transfer of an interest in accounts or notes receivable and
related assets permitted under Section 10.23.


provided that, in the case of any lease, sale or other disposition under clauses
(ii), (iii) or (iv) of this Section 10.5(b), the proceeds of such any such
lease, sale or other disposition are applied in accordance with Section 9.12.


Section 10.6          Mergers, Consolidations and Sales of Assets.  The Company
will not, and will not permit any Subsidiary to, consolidate with or be a party
to a merger with any other Person, or sell, lease or otherwise dispose of all or
substantially all of its assets; provided that any Subsidiary may sell
substantially all its assets if such sale is permitted under Section 10.5(c) of
this Agreement; and any Subsidiary may merge or consolidate with or into the
Company or any Wholly-owned Subsidiary so long as in (i) any merger or
consolidation involving the Company, the Company shall be the surviving or
continuing corporation and (ii) in any merger or consolidation involving a
Wholly-owned Subsidiary (and not the Company), the Wholly-owned Subsidiary shall
be the surviving or continuing corporation or limited liability company.


Section 10.7          Transactions with Affiliates.  The Company will not and
will not permit any Subsidiary to enter into directly or indirectly any
transaction or group of related transactions (including without limitation the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than the Company or another Subsidiary),
except (a) in the ordinary course and pursuant to the reasonable requirements of
the Company’s or such Subsidiary’s business and upon fair and reasonable terms
no less favorable to the Company or such Subsidiary than would be obtainable in
a comparable arm’s-length transaction with a Person not an Affiliate; and (b)
transactions between the Company or any Subsidiary, on the one hand, and any
Subsidiary or other special purpose entity created to engage solely in a
Qualified Receivables Transaction.


Section 10.8          Line of Business.  The Company will not and will not
permit any Subsidiary to engage in any business if, as a result, the general
nature of the business in which the Company and its Subsidiaries, taken as a
whole, would then be engaged would be substantially changed from the general
nature of the business in which the Company and its Subsidiaries, taken as a
whole, are engaged on the date of this Agreement as described in the
Memorandum.  The Company will not and will not permit any Subsidiary to
discontinue or eliminate a business line or segment; provided that the foregoing
limitation on the discontinuation or elimination of a business line or segment
shall not prohibit the liquidation and dissolution of any Subsidiary or the
discontinuation or elimination of any business line or segment, provided that
(i) the Company shall have reasonably determined that such business line or
segment being discontinued or eliminated is a non-core business of the Company
and its Subsidiaries, (ii) any sale of assets relating to any discontinuation or
elimination of any business line or segment or any liquidation or dissolution of
any Subsidiary shall be subject to the limitation on the sale, lease or other
transfer of assets described in Section 10.5 and the requirements under Section
9.12 and the other terms of this Agreement, and (iii) after giving effect to any
such liquidation or dissolution or discontinuation or elimination of any
business line or segment, no Default or Event of Default shall have occurred and
be continuing or would be caused thereby.

 
Annex I-5

--------------------------------------------------------------------------------

 

Section 10.9          Terrorism Sanctions Regulations.  The Company will not and
will not permit any Subsidiary to (a) become a Person described or designated in
the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or (b)
knowingly engage in any dealings or transactions with any such Person in
violation of applicable Laws.


Section 10.10        [Intentionally Omitted].  


Section 10.11        Minimum EBITDA.  The Company will not permit the
Consolidated Adjusted EBITDA, determined as of the end of each fiscal quarter
set forth below, to be less than the amount set forth opposite such fiscal
quarter:


Fiscal Quarter
Minimum Consolidated
Adjusted EBITDA
Fiscal quarter ending March 31, 2009, as calculated for the fiscal quarter then
ending
- $25,000,000
Fiscal quarter ending June 30, 2009, as calculated for the two consecutive
fiscal quarters then ending
- $22,000,000
Fiscal quarter ending September 30, 2009, as calculated for the three
consecutive fiscal quarters then ending
- $14,000,000
Fiscal quarter ending December 31, 2009, as calculated for the four consecutive
fiscal quarters then ending
$1,750,000
Fiscal quarter ending March 31, 2010 and each fiscal quarter thereafter, as
calculated for the four consecutive fiscal quarters then ending
$35,000,000

 
Section 10.12       Capital Expenditures.  The Company will not permit or suffer
Consolidated Capital Expenditures in excess of (i) $30,000,000 for the fiscal
quarter ending March 31, 2009, (ii) $65,000,000 for the fiscal year ending March
31, 2010, or (iii) $70,000,000 for any fiscal year ending thereafter; in each
case in addition to any replacement or rebuilding of any real property or
equipment from the Net Proceeds from any Event of Loss of real property or
equipment as provided in clause (v) of the definition of Excluded Sales.


Section 10.13       Restricted Payments.  The Company will not, nor will it
permit any Subsidiary to, declare or make any Restricted Payment except any
Subsidiary may declare and pay dividends or make distributions to the Company or
to a Wholly-Owned Subsidiary.  The Company will not issue any Disqualified
Stock.

 
Annex I-6

--------------------------------------------------------------------------------

 

Section 10.14       Loans or Advances. Neither the Company nor any of its
Subsidiaries shall make loans or advances to any Person except:


(a)          [Intentionally Omitted];


(b)          deposits required by government agencies or public utilities;


(c)           existing loans or advances between the Company and its
Subsidiaries and between Subsidiaries described on Schedule 10.14 hereto, but no
increase in the amount thereof (except to the extent increased amounts are
permitted under another clause of this Section 10.14);


(d)           loans or advances from any Foreign Subsidiaries to the Company or
any Subsidiary Guarantor, provided that such loans and advances are evidenced by
documents satisfactory to the Required Holders and are subordinated to all
Secured Obligations on terms and by agreements satisfactory to the Required
Holders;


(e)           loans and advances between the Company and the Subsidiary
Guarantors, provided that such loans and advances are evidenced by documents
satisfactory to the Required Holders; and


(f)           loans and advances between Foreign Subsidiaries, provided that
such loans and advances are (i) evidenced by documents satisfactory to the
Required Holders and (ii) if such loans and advances are owing by a Foreign
Subsidiary that is a borrower under the Credit Agreement or any Foreign
Subsidiary guaranteeing the Secured Obligations of such Foreign Subsidiary that
is a borrower under the Credit Agreement, subordinated to all Secured
Obligations owing by such Foreign Subsidiary that is a borrower under the Credit
Agreement on terms and by agreements satisfactory to the Required Holders; and


(g)           other loans and advances made in the ordinary course of business
not exceeding $10,000,000 in the aggregate at any time outstanding;


provided that after giving effect to the making of any loans, advances or
deposits permitted by clause (a), (b), (c), (d), (e), (f) or (g) of this Section
10.14, no Default or Event of Default shall have occurred and be continuing.
Notwithstanding anything herein to the contrary, the Company will not, nor will
it permit any Subsidiary to, make any loans and advances to Modine Korea, any
member of the Modine Holding Consolidated Group or any Domestic Subsidiary that
is not a Subsidiary Guarantor at any time on or after the Second Amendment
Effective Date, provided that this provision shall not restrict loans and
advances between members of the Modine Holding Consolidated Group.

 
Annex I-7

--------------------------------------------------------------------------------

 

Section 10.15        Investments and Acquisitions.


(a)           The Company will not, nor will it permit any Subsidiary to, make
or suffer to exist any Investments (including without limitation, loans and
advances to, and other Investments in, Subsidiaries), or commitments therefor,
or to create any Subsidiary or to become or remain a partner in any partnership
or joint venture, or to make any Acquisition of any Person, except:


(i)           Cash Equivalent Investments.


(ii)           (x) Existing Investments in Subsidiaries, but no increase in the
amount thereof and (y) other Investments described in Schedule 10.15, but no
increase in the amount thereof, as reduced from time to time.


(iii)           Investments comprised of capital contributions (whether in the
form of cash, a note, or other assets) to a Subsidiary or other special-purpose
entity created solely to engage in a Qualified Receivables Transaction.


(iv)           Swap Contracts; provided, that any transactions under any Swap
Contract shall be entered into to hedge a risk exposure in the ordinary course
of business of the Company or a Subsidiary and not for speculative purposes.


(v)           Loans and advances permitted by Section 10.14.


(b)           The Company and its Subsidiaries may make and have outstanding
other Investments, provided that (i) no Default or Event of Default exists at
the time such Investment is made or would be caused thereby and (ii) at no time
shall the aggregate outstanding amount of all such other Investments existing
and permitted under this Section 10.15(b) exceed $1,000,000.


Notwithstanding anything herein to the contrary, the Company will not, nor will
it permit any Subsidiary to, make any Investments (including without limitation,
loans and advances to, and other Investments) to Modine Korea, any member of the
Modine Holding Consolidated Group or any Domestic Subsidiary that is not a
Subsidiary Guarantor at any time on or after the Second Amendment Effective
Date, provided that this provision shall not restrict Investments between
members of the Modine Holding Consolidated Group.


Section 10.16        Dissolution.  Neither the Company nor any of its
Subsidiaries shall suffer or permit dissolution or liquidation either in whole
or in part or redeem or retire any shares of its own stock or that of any
Subsidiary, except through corporate reorganization to the extent permitted by
Sections 10.5, 10.6 and 10.8.

 
Annex I-8

--------------------------------------------------------------------------------

 

Section 10.17       Optional Payments and Modification of Debt.


(a)           The Company will not, nor will it permit any Subsidiary to, (i)
reduce the commitment of the lenders under the Credit Agreement to make loans,
issue letters of credit or provide other credit facilities, other than
reductions to such commitments after the Second Amendment Effective Date in an
aggregate amount not to exceed at any time the sum of (1) the aggregate amount
of prepayments of the principal amount of the Advances (as defined in the Credit
Agreement as in effect on the Second Amendment Effective Date) made pursuant to
Section 9.12 plus (2) 38.524590163% of the aggregate amount of all payments made
to the Collateral Agent pursuant to Section 9.12 plus (3) an amount not to
exceed $15,000,000 equal to the amount by which the dollar equivalent of the
Euro amount of any credit facility of facilities (based on commitments) entered
into by the Modine Holding Consolidated Group exceeds $5,000,000, and, (ii)
shorten the maturity or termination date of any loans or other credit facilities
of the Company or any Subsidiary under the Credit Agreement; (iii) amend or
otherwise modify Section 2.3(c) or (d) of the Credit Agreement as in effect on
the Second Amendment Effective Date, (iv) enter into any agreement restricting
the ability of the Company and its Subsidiaries to amend or modify this
Agreement or any other Transaction Document, except as provided in the Credit
Agreement as in effect on the Second Amendment Effective Date; (v) enter into
any agreement or arrangement requiring any defeasance of any kind of any Debt
under the Credit Agreement or any of the other Loan Documents (as defined in the
Credit Agreement) or (vi) pay or agree to pay any fee, interest or other
compensation or consideration (other than as required under the Credit Agreement
and the Loan Documents (as defined in the Credit Agreement) delivered to the
holders prior to the Second Amendment Effective Date) to the Bank Agent or any
Bank.


(b)           The Company will not, nor will it permit any Subsidiary to, (i)
make any optional payment, defeasance (whether a covenant defeasance, legal
defeasance or other defeasance), prepayment, repurchase (including without
limitation any offer to repurchase) or other optional redemption of any Debt
under 2006 Note Purchase Agreement, (ii) enter into any agreement or arrangement
requiring any defeasance of any kind of any Debt under the 2006 Note Purchase
Agreement or (iii) pay or agree to pay any fee, interest or other compensation
or consideration (other than as required under the 2006 Note Purchase Agreement
and the Transaction Documents (as defined in the 2006 Note Purchase Agreement)
delivered to the holders prior to the Second Amendment Effective Date) to any
holder of notes outstanding under the 2006 Note Purchase Agreement; unless in
each case, and concurrently therewith, the Company makes an optional payment,
defeasance, prepayment, repurchase or other optional redemption of the Notes, or
pays a fee, interest or other compensation or consideration to the holders of
the Notes, in each case in a pro rata amount in proportion to the respective
outstanding principal amounts of the Notes and the Debt under 2006 Note Purchase
Agreement immediately prior thereto.


Section 10.18       Communications with Accountants.  The Company authorizes
each holder to communicate directly with its independent certified public
accountants and authorizes and shall instruct those accountants and advisors to
communicate to the each holder information relating to the Company and its
Subsidiaries with respect to the business, results of operations and financial
condition of the Company or any of its Subsidiaries.


Section 10.19        Deposit Accounts.  The Company shall, and shall cause each
of its Domestic Subsidiaries to, maintain a Lender (as defined in the Credit
Agreement) or any of their respective Affiliates as their sole depository bank,
including for the maintenance of all operating, administrative, cash management,
collection activity, and other deposit accounts for the conduct of their
respective businesses, provided that with respect to all operating,
administrative, cash management, collection activity, and other deposit accounts
of the Company and the Domestic Subsidiaries, the Company shall have up to 60
days after the Second Amendment Effective Date (or such later date agreed to by
the Required Holders) to comply with the terms of this Section 10.19, provided
that for administrative convenience the Company may maintain existing local
deposit accounts at all times thereafter, not to exceed $100,000 in aggregate
amount for all such accounts of the Company and its Domestic Subsidiaries.

 
Annex I-9

--------------------------------------------------------------------------------

 

Section 10.20       Restrictive Agreements. The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of any Subsidiary to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Company or any other Subsidiary; provided that
the foregoing shall not apply to: (a) restrictions and conditions imposed on the
Modine Holding Consolidated Group in connection with Debt permitted under
Section 10.2(g), (b) restrictions and conditions imposed in connection with a
material economic benefit provided to any Foreign Subsidiary by a governmental
authority, (c) restrictions in the Credit Agreement and the 2006 Note Agreement,
each as in effect on the Second Amendment Effective Date and (d) restrictions
and conditions imposed by law.


Section 10.21       Environmental Matters. The Company will not, and will not
permit any other Person to, use, produce, manufacture, process, generate, store,
dispose of, manage at, or ship or transport to or from any of its property any
Hazardous Materials except for Hazardous Materials disclosed on Schedule 10.21
hereto and by this reference made a part hereof and which are used, produced,
manufactured, processed, generated, stored, disposed of or managed in the
ordinary course of business in compliance with all applicable Environmental
Laws, except where such non-compliance would not have a Material Adverse
Effect.  The Company agrees that upon the occurrence of an Environmental Release
it will act immediately to investigate the extent of, and to take appropriate
remedial action to eliminate, such Environmental Release, whether or not ordered
or otherwise directed to do so.  Promptly, and in any event within 15 Business
Days after the Company obtains knowledge thereof, the Company shall furnish to
the holders written notice of all material Environmental Liabilities, pending,
threatened or anticipated material Environmental Proceedings, and material
Environmental Releases at, on, in, under or in any way affecting it, any
Subsidiary or any of its or their property or any adjacent property, and all
facts, events, or conditions that could lead to any of the foregoing.


Section 10.22       Change in Fiscal Year.  The Company will not change its
fiscal year (including any of its fiscal quarters) without (a) providing the
holders with prior written notice of such change; and (b) executing and
delivering to the holders, prior to such change, such amendments to this
Agreement and the other Transaction Documents as the holders may reasonably deem
necessary and appropriate as a result of such change in fiscal year.


Section 10.23       Sale of Accounts.  The Company will not, nor will it permit
any Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable, with or without recourse, except (a) sale or assignment of accounts
for collection purposes in the ordinary course of business, (b) sale or
assignment of trade notes receivable or accounts receivable of the Company’s
Foreign Subsidiaries in the ordinary course of business provided that the
aggregate outstanding amount thereof does not exceed $15,000,000 (based on the
amount of obligations outstanding under the legal documents entered into as part
of such sales or assignments that would be characterized as principal if such
sales or assignments were structured as a secured lending transaction rather
than as a sale or assignment), and (c) Qualified Receivables Transactions.

 
Annex I-10

--------------------------------------------------------------------------------

 

ANNEX II


DEFINED TERMS


As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.


“Additional Covenant” shall mean any affirmative or negative covenant or similar
restriction applicable to the Company or any Subsidiary (regardless of whether
such provision is labeled or otherwise characterized as a covenant) the subject
matter of which either (i) is similar to that of any covenant in Section 9 or 10
of this Agreement, or related definitions in Schedule B to this Agreement, but
contains one or more percentages, amounts or formulas that is more restrictive
than those set forth herein or more beneficial to the lender under any agreement
with respect to any Debt of the Company or such Subsidiary or any agreement for
the refinancing or extension of all or a portion of the Debt thereunder (and
such covenant or similar restriction shall be deemed an Additional Covenant only
to the extent that it is more restrictive or more beneficial) or (ii) is
different from the subject matter of any covenants in Section 9 or 10 of this
Agreement, or related definitions in Schedule B to this Agreement.


“Additional Default” shall mean any provision contained in any agreement with
respect to any Debt of the Company or any Subsidiary or any agreement for the
refinancing or extension of all or a portion of the Debt thereunder which
permits the holders of such Debt to accelerate (with the passage of time or
giving of notice or both) the maturity thereof or otherwise requires the Company
or any Subsidiary to purchase the Debt thereunder or any agreement for the
refinancing or extension of all or a portion of the Debt thereunder prior to the
stated maturity thereof and which either (i) is similar to any Default or Event
of Default contained in Section 11 of this Agreement, or related definitions in
Schedule B to this Agreement, but contains one or more percentages, amounts or
formulas that is more restrictive or has a shorter grace period than those set
forth herein or is more beneficial to the lender under any agreement with
respect to any Debt of the Company or such Subsidiary or any agreement for the
refinancing or extension of all or a portion of the Indebtedness thereunder (and
such provision shall be deemed an Additional Default only to the extent that it
is more restrictive, has a shorter grace period or is more beneficial) or (ii)
is different from the subject matter of any Default or Event of Default
contained in Section 11 of this Agreement, or related definitions in Schedule B
to this Agreement.

 
1

--------------------------------------------------------------------------------

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any corporation of which
the Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity
interests.  As used in this definition, “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.


“Airedale Entity” and “Airedale Entities” are defined in Section 5.20.


“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg, 49, 079 (2001), as amended.


“Applicable Rate” shall mean (a) until the Second Amendment Effective Date,
4.91% and (b) on and after the Second Amendment Effective Date (i) during a
Credit Rating Adjustment Period and provided no Default or Event of Default has
occurred and is continuing, 7.50% and (ii) 10.00% at all other times.


“Bank Agent” means JPMorgan Chase Bank, N.A., in its capacity as agent under the
Credit Agreement, and its successors and assigns in that capacity.


“Banks” means JPMorgan Chase Bank, N.A., Bank of America, N.A., M&I Marshall &
Ilsley Bank, Wells Fargo Bank, N.A., Dresdner Bank AG, U.S. Bank, National
Association, Comerica Bank and the other lending parties to the Credit Agreement
from time to time, and their respective successors and assigns from time to
time.


“Brazil Holdback” means the contingent obligation of the Company to the former
owners of Modine do Brasil Sistemas Termicos Ltda. in the amount of $2,000,000.


“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in Chicago, Illinois or New York, New York are required
or authorized to be closed.


“Capital Expenditures” means for any period all direct or indirect (by way of
acquisition of securities of a Person or the expenditure of cash or the transfer
of property or the incurrence of Debt) expenditures in respect of the purchase
or other acquisition of fixed or capital assets determined in conformity with
GAAP.


“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 
2

--------------------------------------------------------------------------------

 

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) with respect to Investments of
a Foreign Subsidiary only, direct obligations of such Foreign Subsidiary’s
Domestic National Government maturing within one year, (iii) commercial paper
rated A-1 or better by S&P or P-1 or better by Moody’s, (iv) demand deposit
accounts maintained in the ordinary course of business, (v) certificates of
deposit issued by and time deposits with commercial banks (whether domestic or
foreign) having capital and surplus in excess of $100,000,000, and (vi)
repurchase agreements or like investment vehicles, in each case rated A-1 or
better by S&P or P-1 or better by Moody’s and having a maturity date not greater
than 270 days; provided in each case that the same provides for payment of both
principal and interest (and not principal alone or interest alone) and is not
subject to any contingency regarding the payment of principal or interest.


“Change in Control” is defined in Section 8.7.


“Closing” is defined in Section 3.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.


“Collateral” shall mean all assets of the Company and each of its Subsidiaries
in which a Lien is required to be granted to secure the Notes.


“Collateral Agent” means JPMorgan in its capacity as collateral agent under the
Intercreditor Agreement and the Collateral Documents, and its successor and
assigns in that capacity.


“Collateral Documents” means, collectively, the Security Agreements, the
Mortgages and all other agreements or documents granting or perfecting a Lien in
favor of the Collateral Agent for the benefit of the Secured Parties under the
Intercreditor Agreement or otherwise providing support for the Secured
Obligations at any time, as any of the foregoing may be amended or modified from
time to time.


“Company” means Modine Manufacturing Company, a Wisconsin corporation.


“Company Financial Advisor” is defined in Section 15.2.


“Confidential Information” is defined in Section 20.


“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Company and its Subsidiaries calculated on a
consolidated basis for such period.


“Consolidated Adjusted EBITDA” means, as to any Person and with reference to any
period, Consolidated EBIT plus, to the extent deducted in determining
Consolidated Net income, depreciation and amortization, all calculated for such
Person and its Subsidiaries on a consolidated basis.  “Consolidated Adjusted
EBITDA” for any period, as to any Person, shall be calculated to be the actual
amount for such period for such Person and its Subsidiaries; provided, upon the
consummation of any Acquisition, for calculations made from and after such
Acquisition, Consolidated Adjusted EBITDA shall be calculated on a pro forma
basis including the target’s historical Consolidated Adjusted EBITDA for the
applicable period using historical financial statements obtained from the
seller, broken down by fiscal quarter in such Person’s reasonable judgment (the
amounts from which may be adjusted solely as may be necessary to comply with
GAAP).

 
3

--------------------------------------------------------------------------------

 

“Consolidated EBIT” means, as to any Person and with reference to any period,
Consolidated Net Income plus, to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense, (ii)
expense for federal, state, local and foreign income and franchise taxes paid or
accrued and (iii) extraordinary losses incurred other than in the ordinary
course of business, minus, to the extent included in Consolidated Net Income,
extraordinary gains realized other than in the ordinary course of business, all
calculated for such Person and its Subsidiaries on a consolidated basis.


“Consolidated Net Income” means, as to any Person and with reference to any
period, the net income (or loss) of such Person and its Subsidiaries calculated
on a consolidated basis for such period, (a) excluding (i) any non-cash charges
or gains which are unusual, non-recurring or extraordinary, (ii) any non-cash
charges or gains related to exchange gains or losses on intercompany loans or to
the Brazil Holdback, (iii) for purposes of Sections 10.1, 10.3, 10.11 and 10.12
only, Restructuring Charges subject to the limits set forth in the definition of
Restructuring Charges, and (iv) fees and expenses incurred by or for the account
of the Company with respect to any Financial Advisor engaged pursuant to
Sections 15.2 and 15.3 or pursuant to Section 9.6(d) or (e) of the Credit
Agreement; and (b) including, to the extent not otherwise included in the
determination of Consolidated Net Income, all cash dividends and cash
distributions received by the Company or any Subsidiary from any Person in which
the Company or such Subsidiary has made an investment; provided, however, that
for any calculation of Consolidated Net Income for any period commencing on or
after April 1, 2009, Modine Korea shall not be included as a Subsidiary of the
Company.


“Consolidated Total Assets” means as of the date of any determination thereof,
total assets of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP.


“Consolidated Total Debt” means, at any time, all Debt of the Company and its
Subsidiaries that would be reflected on a consolidated balance sheet of the
Company prepared in accordance with GAAP at such time, including Receivables
Transaction Attributed Indebtedness of any Subsidiary or other Person to whom
interests in accounts, notes receivable and rights related thereto have been
sold, conveyed or otherwise transferred by the Company or any Subsidiary in
connection with a Qualified Receivables Transaction, whether or not such
Subsidiary or other Person is consolidated with the Company under GAAP.


“Credit Agreement” means the Amended and Restated Credit Agreement, dated as of
July 18, 2008, among the Company, the Foreign Subsidiaries named therein, the
Bank Agent and the Banks, and as further amended, restated, supplemented or
otherwise modified from time to time.


“Credit Rating Adjustment Period” means any period during which the Company’s
long-term unsecured and non-credit enhanced indebtedness is rated not less than
“BBB” by S&P, Fitch or DBRS or not less than “Baa2” by Moody’s, and evidence
thereof, in form and substance satisfactory to the Required Holders, shall have
been delivered to the holders of the Notes.


“DBRS” means Dominion Bond Rating Agency or any successor thereto.


“Debt” with respect to any Person mean, at any time, without duplication,

 
4

--------------------------------------------------------------------------------

 

(a)           its liabilities for borrowed money and its redemption obligations
in respect of mandatorily redeemable Preferred Stock;


(b)           its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);


(c)           (i) all liabilities appearing on its balance sheet in accordance
with GAAP in respect of Capital Leases and (ii) all liabilities which would
appear on its balance sheet in accordance with GAAP in respect of Synthetic
Leases assuming such Synthetic Leases were accounted for as Capital Leases;


(d)           all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities);


(e)           all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);


(f)           the aggregate Swap Termination Value of all Swap Contracts of such
Person; and


(g)           Receivables Transaction Attributed Indebtedness of such Person;
and


(h)           any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (g) hereof.


“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.


“Default Rate” means that rate of interest that is the greater of (i) 2.0% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.0% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. in New York, New York as its “base” or “prime” rate.


“Disclosure Documents” is defined in Section 5.3.


“Disqualified Stock” means any Equity Interests that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part prior to a date one year
after December 7, 2017.


“Domestic National Government” means, with respect to a Foreign Subsidiary, the
national government of the country in which the Foreign Subsidiary’s principal
place of business is located.


“Domestic Subsidiary” means each Subsidiary of the Company that is organized
under the laws of the United States of America or any state, territory or
possession thereof.


“Electronic Delivery” is defined in Section 7.1(a).

 
5

--------------------------------------------------------------------------------

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.


“Environmental Liabilities” means all liabilities (including anticipated
compliance costs) in connection with or relating to the business, assets
presently or previously owned, leased or operated property, activities
(including, without limitation, off-site disposal) or operations of the Company
and each of its Subsidiaries, whether vested or unvested, contingent or fixed,
actual or potential, known or unknown, which arise under or relate to matters
covered by Environmental Laws.


“Environmental Proceeding” means any judicial or administrative proceeding
arising from or in any way associated with any Environmental Law.


“Environmental Release” means releases as defined in CERCLA or under any other
Environmental Law.


“Equity Interests” means (i) in the case of any corporation, all capital stock
and any securities exchangeable for or convertible into capital stock and any
warrants, rights or other options to purchase or otherwise acquire capital stock
or such securities or any other form of equity securities, (ii) in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.


“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.


“Event of Default” is defined in Section 11.


“Event of Loss” means, with respect to any property of the Company and its
Subsidiaries, any loss, destruction or damage of such property or any
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such property, or confiscation of such property or the requisition
of the use of such property.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.


“Excluded Sales” is defined in Section 9.12.


“Fitch” shall mean Fitch, Inc. or any successor thereto.


“Foreign Subsidiary” means each Subsidiary that is not a Domestic Subsidiary.

 
6

--------------------------------------------------------------------------------

 

“Form 10-K” is defined in Section 7.1(b).


“Form 10-Q” is defined in Section 7.1(a).


“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.


“Governmental Authority” means


(a)           the government of The United States of America or any State or
other political subdivision thereof, or


(b)           any other jurisdiction in which the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or


(c)           any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.


“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:


(a)           to purchase such indebtedness or obligation or any property
constituting security therefor;


(b)           to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;


(c)           to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or


(d)           otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.


In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.


“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances, including all substances listed in or regulated in any
Environmental law that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, regulated, prohibited or penalized by any applicable law
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances.

 
7

--------------------------------------------------------------------------------

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.


“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.


“Intercreditor Agreement” means the Collateral Agency and Intercreditor
Agreement among the Collateral Agent and the Secured Parties, dated as of the
Second Amendment Effective Date, as amended, restated, supplemented or modified
from time to time in accordance with the terms thereof.


“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificates of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.


“January 2009 Financial Forecasts” means the financial forecasts provided to the
holders by the Company on January 25, 2009 and the Quarterly EBITDA Sensitivity
Analysis provided to the holders by the Company on February 5, 2009.


“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).


“Make-Whole Amount” is defined in Section 8.6.


“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets, or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement, the Notes or any other Transaction
Document to which it is a party, or (c) the validity or enforceability of this
Agreement, the Notes, the Subsidiary Guaranty or any other Transaction Document.


“Memorandum” is defined in Section 5.3.

 
8

--------------------------------------------------------------------------------

 

“Modine Holding Consolidated Group” means Modine Holding GmbH and its
Subsidiaries existing as of the Second Amendment Effective Date.


“Modine Korea” means Modine Korea, LLC, a wholly owned Subsidiary of the
Company.


“Moody’s” mean Moody's Investors Services, Inc., including the NCO/Moody's
Commercial Division, or any successor Person.


“Mortgaged Properties” shall mean the real, personal and mixed properties
subject to any Mortgage.


“Mortgages” means each mortgage, deed of trust and similar agreement and any
other agreement from the Company or any Subsidiary Guarantor granting a Lien on
any of its real property, each in form and substance acceptable to the Required
Holders and as amended or modified from time to time, entered into by the
Company or any Subsidiary Guarantor at any time for the benefit of the
Collateral Agent and the Secured Parties pursuant to this Agreement or the
Intercreditor Agreement.


“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).


“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.


“Net Cash Proceeds” means, without duplication, in connection with any issuance
of any Equity Interests or any sale, license, lease or other disposition of any
asset or any settlement by, or receipt of payment in respect of, any property
insurance claim or condemnation award, the cash proceeds (including any cash
payments received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such issuance, sale, settlement or payment, net of
(i) direct costs relating solely to such issuance, sale, other disposition or
settlement, including sales commissions and reasonable and documented attorneys’
fees, accountants’ fees, investment banking fees, and other customary fees and
expenses actually incurred in connection therewith, (ii) amounts required to be
applied to the repayment of Debt secured by a Lien expressly permitted hereunder
on any asset which is the subject of such sale, insurance claim or condemnation
award (other than any Lien in favor of the Collateral Agent for the benefit of
the Collateral Agent and the Secured Parties) and (iii) taxes paid or reasonably
estimated to be payable as a result thereof.


“Notes” is defined in Section 1.


“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.


“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 
9

--------------------------------------------------------------------------------

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.


“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.


“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.


“Proposed Prepayment Date” is defined in Section 8.7.


“Purchaser” is defined in the first paragraph of this Agreement.


“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.


“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.


“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Company or any Subsidiary pursuant
to which the Company or any Subsidiary may sell, convey or otherwise transfer to
a newly-formed Subsidiary or other special-purpose entity, or any other Person,
any accounts or notes receivable and rights related thereto on a limited
recourse basis, provided that (i) such sale, conveyance or transfer qualifies as
a sale under GAAP and (ii) the aggregate outstanding Receivables Transaction
Attributed Indebtedness for all Qualified Receivables Transactions (including
those listed on Schedule 10.2-A and any other Qualified Receivables Transaction
at any time, but excluding sales or assignments of trade notes receivable or
accounts receivable of the Company’s Foreign Subsidiaries permitted under
Section 10.23(b)) shall not exceed $15,000,000.


“Receivables Transaction Attributed Indebtedness” means the aggregate amount of
obligations outstanding under the legal documentation entered into as part of
any Receivables Transaction on any date of determination that would be
characterized as principal if such Receivables Transaction were structured as a
secured lending transaction rather than as a purchase.


“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.


“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

 
10

--------------------------------------------------------------------------------

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.


“Restricted Payment” means, with respect to any Person, (i) any dividend or
other distribution on any shares of such Person’s capital stock (except
dividends payable solely in shares of its capital stock) or (ii) any Stock
Purchase Restricted Payment.


“Restructuring Charges” means certain cash charges related any restructuring
program of the Company and its Subsidiaries subject to the following
limitations:


(a) such charges specifically relate to the following categories of expense
incurred in connection with any such restructuring: severance and related
benefits; contractual salary continuation with respect to terminated employees,
retained restructuring consulting; equipment transfer; employee outplacement;
environmental services; and employee insurance and benefits continuation.


(b) the aggregate amount of all Restructuring Charges shall not exceed
$14,000,000 for all times after December 31, 2008.


“S&P” means Standard and Poor's Ratings Group and its successors.


“Sale and Leaseback Transaction” means any arrangement whereby the Company or
any Subsidiary shall sell, transfer or otherwise dispose of any property owned
by the Company or any Subsidiary to any Person other than the Company or a
Subsidiary and thereupon the Company or any Subsidiary shall lease or intend to
lease, as lessee, the same property or any part thereof.


“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.


“Second Amendment” means the Second Amendment to this Agreement dated as of the
Second Amendment Effective Date.


“Second Amendment Effective Date” shall mean February 17, 2009.


“Secured Obligations” means the “Secured Obligations”, as defined in the
Intercreditor Agreement.


“Secured Parties” shall mean the “Secured Parties” as defined in the
Interecreditor Agreement.


“Securities” or Security” shall have the same meaning as in Section 2(1) of the
Securities Act.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.


“Security Agreements” means each security agreement, pledge agreement, pledge
and security agreement and similar agreement and any other agreement from the
Company or any Subsidiary Guarantor granting a Lien on any of its personal
property (including without limitation any Capital Stock owned by the Company or
any Subsidiary Guarantor), each in form and substance acceptable to the Required
Holders and as amended or modified from time to time, entered into by the
Company or any Subsidiary Guarantor at any time for the benefit of the
Collateral Agent and the Secured Parties pursuant to this Agreement or the
Intercreditor Agreement.

 
11

--------------------------------------------------------------------------------

 

“Senior Financial Officer” means the chief financial officer, treasurer or
controller of the Company.


“Significant Subsidiary” means any Subsidiary that, together with its
subsidiaries, owns consolidated total assets with a value of greater than
$1,000,000 at any time.


“Stock Purchase Restricted Payment” means, with respect to any Person, any net
payment declared or made on account of the purchase, redemption, retirement,
acquisition or sale of (a) any shares of such Person’s capital stock or (b) any
option, warrant or other right to acquire shares of such Person’s capital stock.


“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company.


“Subsidiary Guarantor” means Modine, Inc., Modine ECD, Inc. and any Subsidiary
which is required to become a Subsidiary Guarantor pursuant to the requirements
of Section 9.8.


“Subsidiary Guaranty” means that certain Guaranty, dated as of the Second
Amendment Effective Date, by Modine, Inc. and Modine ECD, Inc. in favor of the
holders, together with any joinders thereto, as amended, restated, supplemented
or modified from time to time in accordance with the terms thereof.


“Subsidiary Stock” means, with respect to any Person, the stock or other equity
interests (or any options or warrants to purchase stock or other equity
interests or other Securities exchangeable for or convertible into stock or
other equity interests) of any subsidiary of such Person.


“Substantial Portion” means, with respect to the property of the Company and its
Subsidiaries, property which represents more than 15% of the consolidated assets
of the Company and its Subsidiaries or property which is responsible for more
than 15% of the consolidated net revenues of the Company and its Subsidiaries,
in each case, as would be shown in the consolidated financial statements of the
Company and its Subsidiaries as at the beginning of the twelve-month period
ending with the month in which such determination is made (or if financial
statements have not been delivered hereunder for that month which begins the
twelve­month period, then the financial statements delivered hereunder for the
quarter ending immediately prior to that month).


“SVO” means the Securities Valuation Office of the NAIL or any successor to such
Office.

 
12

--------------------------------------------------------------------------------

 

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.


“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.


“Transaction Documents” means this Agreement, the Notes, the Subsidiary
Guaranties, the Collateral Documents, the Intercreditor Agreement and any other
agreements or instruments executed in connection herewith at any time.


“2006 Note Purchase Agreement” means the Note Purchase Agreement dated as of
December 7, 2006 between the Company and the purchasers named therein, as
amended to date, and as it may be further amended, modified, supplemented,
restated, refinanced or replaced from time to time.


“2005 Note Agreement Allocated Share” means, at any time, a portion equal to a
fraction, the numerator of which is the outstanding principal amount of the
Notes, and the denominator of which is the sum of (a) the outstanding principal
amount of the Notes, (a) the outstanding principal amount of the Notes (as
defined in the 2006 Note Purchase Agreement), and (c) the greater of (i) the
Aggregate Outstanding Credit Exposure (as defined in the Credit Agreement as in
effect on the date hereof) at such time and (ii) the average daily Aggregate
Outstanding Credit Exposure (as defined in the Credit Agreement as in effect on
the date hereof) during the twelve month period immediately prior to such time.


“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.


“Wholly-owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-owned Subsidiaries at such time.
 
 
13

--------------------------------------------------------------------------------